Case 1:15-cv-07433-LAP Document 1218-28 Filed 07/15/21 Page 1 of 3




                     EXHIBIT 5
                        Case 1:15-cv-07433-LAP Document 1218-28 Filed 07/15/21 Page 2 of 3
8/29/2016                     Kiddie Porn, Sex Toys &Worse: Clinton Pal Jeffrey Epstein's Pedophile Palace Revealed- Radar Online I Radar Online



                                   ~           BRITNEY SPEARS & BEYONCE'S VMA FEUD                              ANTHONY WEINER SPLIT


                                                     LINE EDUCATION MASTERS P

                                     Advance Your Education
                                     Career

    EXCLUSIVE PHOTOS
    Kiddie Porn, Sex Toys &
    Worse: Clinton Pal Jeffrey
    Epstein's Pedophile Palace
    Revealed
      ft By Radar Staff
      ~            Posted on Jul 7, 2016 @ 6:44AM



            I rt                               J             JO


    This disturbing picture of a very young girl
    hinted at Epstein's pedophile proclivities.
    One source told the cops, according to
    Radar's report, that Epstein had promised,
    "I'll pay you if you bring some girls. He told
    her the younger the better. [The girl] once
    stated she once tried to bring a 23-year-
    old female and Epstein stated that the
    female was too old ." According to the
    women who claimed to have visited his
    home, they were paid to give him erotic
    massages despite their lack of
    professional massage training.

                                   I •              -;




http://radaronline.com/photos/bill-clinton-jeffrey-epstein-teen-sex-claims-search-palm-beach-mansion-photos/photo/1316951/                         1/13
                      Case 1:15-cv-07433-LAP Document 1218-28 Filed 07/15/21 Page 3 of 3
8/29/2016                    Kiddie Porn, Sex Toys & Worse: Clinton Pal Jeffrey Epstein's Pedophile Palace Revealed - Radar Online I Radar Online



                                  ~            BRITNEY SPEARS & BEYONCE'S VMA FEUD                              ANTHONY WEINER SPLIT



                                                                                                                EMAIL US ATIP
     THE REAL REASON TOM              19 ACTORS WHO WERE
     CRUISE HASN'T SEEN HIS           BORN FILTHY RICH
     DAUGHTER IN YEARS




                     YOU MAY LIKE                                                                                 Sponsored Links by Taboola

http://radaronline.com/photos/bill-clinton-jeffrey-epstein-teen-sex-claims-search-palm-beach-mansion-photos/photo/13169511                          5113
